UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                5/25/21
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,    18-CV-1781 (PGG) (BCM)
                Plaintiffs,
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-7692 (PGG) (BCM)
                Plaintiffs,                         ORDER
        -against-
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the "Motion to Stay Enforcement of April 23

Order" filed by Transworld Systems Inc. (TSI) on May 7, 2021 (Dkt. No. 293 in Case No. 18-cv-

1781 and Dkt. No. 223 in Case No. 18-cv-7692). The motion is GRANTED to the extent that the

portion of the April 23, 2021 Order (Dkt. No. 280 in Case No. 18-cv-1781 and Dkt. No. 210 in

Case No. 18-cv-7692) awarding sanctions against TSI is STAYED pending a decision from the

district judge on TSI's objections (Dkt. No. 292 in Case No. 18-cv-1781 and Dkt. No. 222 in

Case No. 18-cv-7692). Consequently, submission of any fee application, as well as any renewed

sanctions application seeking preclusion orders or other non-monetary sanctions, is STAYED

pending that decision. The stay has no effect on the deposition of Affiant X.
       The Clerk of Court is respectfully directed to close the motions at Dkt. No. 293 in Case

No. 18-cv-1781 and Dkt. No. 223 in Case No. 18-cv-7692.

Dated: New York, New York
       May 25, 2021                        SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
